DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 21 recites the limitation "the size of a storage space and the size of a slice" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner has determined the claim limitation should read “…a size of the storage space and a size of a slice…”. The examiner asks the applicant to please check the rest of the claim limitations for correct antecedent basis. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. [US8,443,163]. Bailey teaches methods, systems, and computer readable medium for tier-based data storage resource allocation and data relocation in a data storage array.

in response to receiving an allocation request for allocating a storage space [Bailey column 9, lines 53-56 “…slice manager 116 may receive slice allocation requests…”], obtaining the size of a storage space and the size of a slice in the storage space which are specified by the allocation request [Bailey column 1, lines 49-51 “…The capacity of a storage array is the maximum total amount of data that can be stored on the array…” and column 8, lines 2-4 “…LUs may be subdivided into portions hereinafter referred to as ‘slices’…” and column 9, lines 53-56 “…slice manager 116 may receive slice allocation requests, service slice allocation requests, and maintain relevant statistical information regarding slices…”(The examiner has determined the prior art does not explicitly state the size of the slices, but it would have been obvious from the teachings that the sizes would be included in statistical information about the slices.)]; 
selecting a first storage system and a second storage system from multiple storage systems [Bailey column 8, 63-67 “…SP1 114A may be connected to Bus1 106A, Bus3 106C, and Bus5 106E for managing disks D1-D3, D8-D11, and D15-D16. Similarly, SP2 114B may be connected to Bus2 106B, and Bus4 106D for managing disks D41-D7, and D12-D14….”], the first storage system and the second storage system comprising a first group of storage devices and a second group of storage devices respectively [Bailey column 9, lines 33-36 “…RAID groups 108 also correspond to LUs 110. For example, RG1 108A may correspond to LU L1 110A, RG2 108B may correspond to LU L2 110B, and RG3 108C may correspond to LU L3 110C…”], and the 
obtaining a first group of slices and a second group of slices from the first storage system and the second storage system respectively [Bailey column 9, lines 39-46 “…In addition to RAID groups, each logical unit 110 may be further subdivided into portions of a logical unit, referred to as "slices" 112. In the embodiment illustrated in FIG. 1B, RG1 108A/LU1 110A is shown divided into ten slices 112, SLICE1-SLICE10; RG2 108B/LU2 110B is shown divided into twenty slices 112, SLICE1-SLICE20…”], on the basis of the size of the storage space and the size of the slice [Bailey column 1, lines 49-51 “…The capacity of a storage array is the maximum total amount of data that can be stored on the array…” and column 8, lines 2-4 “…LUs may be subdivided into portions hereinafter referred to as ‘slices’…” and column 9, lines 53-56 “…slice manager 116 may receive slice allocation requests, service slice allocation requests, and maintain relevant statistical information regarding slices…”(The examiner has determined the prior art does not explicitly state the size of the slices, but it would have been obvious from the teachings that the sizes would be included in statistical information about the slices.)]; and 
building a user storage system at least on the basis of the first group of slices and the second group of slices, so as to respond to the allocation request [Bailey column 4 last lines – column 5 lines 1-3 “…The slice manager is further configured to 

Regarding claims 2 and 12, as per claim 1, Bailey teaches building a user storage system at least on the basis of the first group of slices and the second group of slices [Bailey column 4 last lines – column 5 lines 1-3 “…The slice manager is further configured to allocate a slice that honors the at least one constraint in response to receiving the slice allocation request…”] comprises: 
building an address mapping of the user storage system, the address mapping comprising a mapping relationship between each slice in the user storage system and a storage system where each slice resides [Bailey column 8, lines 60-63 “…Storage processors (SPs) 114 may be responsible for allocating storage and maintaining information about how that allocated storage is being used. Storage processors 114 may maintain information about the structure of the file system whose contents are being stored in the allocated slices….” and column 9, lines 1-3 “…each logical unit 110 may be associated with a slice allocation table (SAT), which is used to record information about each slice 112…”].

Regarding claims 3, and 13, as per claim 1, Bailey teaches obtaining a first group of slices and a second group of slices from the first storage system and the second storage system respectively [Bailey column 9, lines 39-46 “…In addition to RAID groups, each logical unit 110 may be further subdivided into portions of a logical unit, referred to as "slices" 112. In the embodiment illustrated in FIG. 1B, RG1 108A/LU1 
obtaining a first workload and a second workload of the first storage system and the second storage system respectively [Bailey column 1, lines 60-62 “…Examples of physical constraints include bus occupancy and availability, excessive disk arm movement, and uneven distribution of load across disks…”]; and 
selecting the first group of slices and the second group of slices on the basis of the first workload and the second workload [Bailey column 10, lines “…37-45 “…The highest performance bucket resource with available slices within the range may be used to satisfy the request--if any additional constraints cannot be met within that performance bucket, the next highest performance bucket with available slices within the range may be used until the performance range is exhausted…”].

Regarding claims 4 and 14, as per claim 1, Bailey teaches the first workload comprises at least any of a storage resource service load or an access load of the first storage system [Bailey column 1, lines 60-62 “…Examples of physical constraints include bus occupancy and availability, excessive disk arm movement, and uneven distribution of load across disks…”].

Regarding claims 5 and 15, as per claim 1, Bailey teaches in response to receiving an expansion request for expanding the user storage system [Bailey column 3, lines 20-24 “…SP may then determine whether there is enough space already allocated to the TLU to store the data being written, and if not, allocate to the TLU .


Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. [US8,443,163] in view of Yoshida et al. [US2019/0310925]. Bailey teaches methods, systems, and computer readable medium for tier-based data storage resource allocation and data relocation in a data storage array. Yoshida teaches information processing system and path management method.

Regarding claims 6 and 16, as per claim 1, Bailey teaches regarding a slice in the user storage system [Bailey column 4, lines 45-46 “…one or more LUs being further subdivided into one or more slices…”], 
Bailey fails to explicitly teach obtaining multiple candidate paths for accessing the slice, wherein an access server of the user storage system is connected to one of multiple control nodes of the first storage system via a group of ports respectively, the multiple control nodes being used to access data in the first storage system, a candidate path of the multiple candidate paths comprising a port in the group of ports and a control node among the multiple control nodes.
However, Yoshida does teach obtaining multiple candidate paths for accessing the slice [Yoshida paragraph 0054, all lines “…the multipath software 31 sets a plurality of paths PS that connect the initiator IT, which is associated with the logical unit LU, to the targets TG, which are associated with the virtual volume VVOL corresponding to the logical unit LU, for each logical unit LU…”], wherein an access server of the user storage system is connected to one of multiple control nodes of the first storage system [Yoshida paragraph 0052, all lines “…The multipath software 31 is software having a 
Bailey and Yoshida are analogous arts in that they both deal with data storage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bailey’s slice allocation with Yoshida best path determination for the benefit of improve response performance of the compute nodes [Yoshida paragraph 0173, last lines “…it is possible to effectively prevent the response performance of the cluster 6 from the viewpoint of the compute node 2 from being reduced in advance…”].

Regarding claims 7 and 17, as per the combination in claim 6, Yoshida teaches in response to receiving an access request for a target slice in the user storage system [Yoshida  paragraph 0055, first lines “…when an I/O request that targets a certain 

Regarding claims 8 and 18, as per the combination in claim 6, Yoshida teaches accessing the target slice via a candidate path of the multiple candidate paths comprises: 
in response to determining the candidate path guides the access request to a target storage system where the target slice resides, identifying the candidate path as a recommended path [Yoshida paragraph 0089, middle lines “…as a path with the highest priority (hereinafter, referred to as a first priority path)…”].

Regarding claims 9 and 19, as per the combination in claim 6, Yoshida accessing the target slice via a candidate path of the multiple candidate paths comprises: 
in response to determining the candidate path fails to guide the access request to a target storage system where the target slice resides, forwarding the access request to the target storage system so that the target storage system responds to the access request [Yoshida paragraph 0100, first lines “…in a case where a failure occurs in the 

Regarding claims 10 and 20, Yoshida as per the combination in claim 6, in response to receiving a further access request for the target slice, obtaining a further candidate path of the multiple candidate paths; and accessing the target slice via the further candidate path [Yoshida paragraph 100, middle lines “…the multipath software 31 switches a path to be used thereafter to a path (a second priority path) PS in which a path priority is set to a "second priority" as illustrated in FIG. 10…”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139